PER CURIAM:
On August 27, 1986, the claimant was operating his 1983 Chevrolet pickup truck in a northerly direction on Bull Creek, McDowell County, when the vehicle struck some large rocks. Claimant seeks $86.63, which amount represents the damage done to the wheel of the truck.
Claimant testified that he was travelling to Iaeger from his home in Mohawk. The road in question is a one-lane, blacktop highway. It was 2:00 p.m. or 3:00 p.m. and bright daylight. The accident occurred on a straight stretch of the road about 200 to 300 feet in length. Claimant stated that there was a coal truck approaching in the opposite lane. As the road is narrow, he drove his vehicle to the right side of the pavement and struck some rocks laying on the berm. He stated that bulldozing activity had taken place in that area. The equipment was not that of the respondent. The bulldozing operation had cause the rocks to slide onto the berm. He stated that the rocks "... was almost as big as a water bucket, and there was a couple or three of them."
*11Claimant farther stated that he was aware that the rocks were at that location prior to the time which his vehicle struck them. He had alerted respondent to this hazard before this incident.
William A. England, County Supervisor - McDowell County, for respondent, testified that road 3/1 is a State local service road, and there is very little maintenance on it because it is very low priority. There are less than 50 vehicles a day on this highway. Respondent had not been doing any work in the vicinity of this incident immediately prior to August 27, 1986. Mr. England did not take any action when claimant reported the hazard. Priority roads are worked before low priority roads.
This Court has held in the past that if an independent contractor was engaged in the construction work, the respondent cannot be held liable for the negligence, if any, of such independent contractor. (Harper vs. Dept. of Highways, 13 Ct.Cl. 274 [1980])
For this reason, the Court is of the opinion to, and does, deny this claim.
Claim disallowed.